133 F.3d 928
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Deborah S. McGILL, Plaintiff-Appellant,v.HARVEST CHRISTIAN FELLOWSHIP, a non profit corporation,Defendant-Appellee.
No. 96-56177.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 4, 1997.Dec. 29, 1997.

1
Before SCHROEDER and KOZINSKI, Circuit Judges, and WHYTE,** District Judge.


2
MEMORANDUM*


3
Deborah McGill appeals the district court's grant of summary judgment in her sex discrimination and wrongful termination action against employer Harvest Christian Fellowship.


4
The district court held she established a prima facie case, but McGill contends that the district court erred in ruling that Harvest proffered a legitimate nondiscriminatory reason for its adverse employment decision under McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973).  Harvest claims it demoted McGill because of her unjustified retaliatory conduct toward staff members who assisted in an investigation of alleged wrongful conduct by McGill.  The question is whether there is a triable issue as to pretext.


5
The evidence marshalled by McGill does not create such an issue.  Pastor Laurie was not a member of the "Administrative Team" that made employment decisions within the church, and the belated evidence concerning his, alleged authorization of the retaliatory action does not bear on the reasons for a decision to demote McGill.  The comment of Pastor Laurie about "too many women" in the church was not made in any context that related to the adverse employment decision.


6
McGill's wrongful termination claim also lacks merit.  She did not have an express employment contract with Harvest and her employment is thus presumed to be at will, unless she can demonstrate the existence of an implied contract.  See Foley v. Interactive Data Corp., 765 P.2d 373 387 (Cal.1988).  There is no evidence of any contract requiring demotion or termination for cause.


7
The judgment of the district court is AFFIRMED.



**
 Honorable Ronald M. Whyte, United States District Judge for the Northern District of California, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir R. 36-3